 UNITED MINE WORKERS OF AMERICAUnited Mine Workers of America and Lone Star SteelCompany and Surface Industries, Inc. Cases 16-CB-924, 16-CC-517, and 16-CC-518August 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, MURPHY, AND WALTHEROn January 28, 1976, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel, bothCharging Parties (Lone Star Steel Company andSurface Industries, Inc.), and the Respondent Unionfiled exceptions and supporting briefs. Answeringbriefs were filed by Lone Star and the RespondentUnion.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein.2We agree with the Administrative Law Judge thatthe Respondent Union did not engage in proscribedsecondary conduct by picketing the operations ofSurface Industries at the Pocahontas mine in aneffort to force Lone Star Steel Company to accept itsbargaining demands, as Surface Industries is an allyof Lone Star in the latter's labor dispute with theUnion.Likewise, we agree that the Union did not engagein unlawful conduct by striking to compel LoneStar's acceptance of the "successorship" clause ascontained in the National Bituminous Coal WageAgreement of 1974.We disagree, however, with the AdministrativeLaw Judge's holding that the Union refused tobargain in violation of Section 8(b)(3) of the Actinsofar as it sought, by striking, to gain Lone Star'sacceptance of the "application of contract" clause, asin our view the subject matter of that clauseconstitutes a mandatory subject of bargaining.The relevant facts, more fully set forth in theAdministrative Law Judge's Decision, are brieflysummarized below.I Surface Industnes, Inc.. has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Charging Parties filed requests for oral argument. Their requestsare hereby denied as, in our opinion. the record in this proceeding, includingthe parties' briefs, adequately presents the issues and the positions takenwith respect thereto.:' The record shows that Lone Star had likewise been directly engaged in231 NLRB No. 88Lone Star Steel Company is a Texas-based manu-facturer of steel products, principally pipe used in theoil and gas industry. In connection with its business,Lone Star consumes 36,000 to 40,000 tons of coal permonth to make coke which, in turn, is used in thesteelmaking process. Coal is obtained both fromoutside suppliers and from coal lands owned orleased by Lone Star, the latter being a part of theCompany's bituminous coal reserves, which aremaintained to assure an adequate supply of this vitalraw material.In January 1972, Lone Star acquired the Starlightmine near McCurtain, Oklahoma, for immediateexploitation of its bituminous coal of mediumvolatility. This was done to offset the loss of coaltheretofore furnished by an outside supplier. Follow-ing this acquisition, and for more than 1 year,Starlight coal was mined by the River Corporation,under a contract with Lone Star. Work at the minewas covered by the terms of the 1971 NationalBituminous Coal Wage Agreement, to which theRiver Corporation was a signatory. In April 1973,Lone Star itself took over operations at the Starlightmine and assumed, with some minor variances nothere relevant, the aforesaid agreement which wasterminable on or after November 12, 1974.3About the same time, Lone Star began investigat-ing other coal properties with a view towardacquisition of additional reserves, as a hedge againstloss of high volatility coal sources which weredeemed to be in questionable supply.4Investigationscentered on certain coal lands near Dow, Oklahoma,otherwise known as the Pocahontas prospect. OnOctober 15, 1973, the Company entered into a 10-year renewable coal lease with the owner of thoselands and in February of the following year beganclearing the property to prepare it for mining. Duringthe spring and summer of 1974 Lone Star enteredinto negotiations with potential mine operators andin July contracted with All Service Contractors, Inc.,to mine the Pocahontas prospect.5This agreementaborted, however, as All Service was unable toobtain financing for required machinery and equip-ment and begin production within the specified time.Thereafter, a similar agreement was signed withMurray Construction Co., Inc., on October 22, 1974.mining operations near Dow. Oklahoma, from the end of World War IIthrough 1962.4 Lone Star uses a blend of medium and high volatility coal in its cokingovens.5 According to his credited testimony, Johnny Enlow, a founder and vicepresident of All Service. inquired of Lone Star officials in the course of thesenegotiations, why they did not "do the jobs themselves because they had themen, the money, and machines to do the jobs ...and thereby cut out themiddle man." They advised Enlow that Lone Star sought an independentrmne operator to assure continuous production in the event of ananticipated strike by UMWA employees upon termination of the currentwage agreement on November 12.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently, with Lone Star's approval, this con-tract was assigned to Surface Industries, Inc., aspinoff corporation organized by the Murray broth-ers, who had no prior experience in the strip miningof coal, for the specific purpose of exploiting thePocahontas mine.6Operations commenced in No-vember and by the first week in December coal wasmoving from the mine.Meanwhile, by letter dated September 9, 1974, theUnion notified Lone Star of its intention to terminatethe 1971 wage agreement on November 12 andrequested that the Company formally agree to bebound by the terms of any successor nationalagreement negotiated by the Union and the Bitumi-nous Coal Operators' Association. By letter datedSeptember 30, Lone Star declined, but offered tomeet and negotiate a new contract. No agreementwas reached by November 12, and on that date LoneStar employees at the Starlight mine joined others ina nationwide strike. A national agreement wasexecuted on December 5, 1974, but Lone Star wasunwilling to be bound by its terms and its employeesremained on strike as negotiations continued. OnJanuary 6, 1975, the parties entered into an interimagreement pursuant to which Lone Star employeesreturned to work for a 60-day period to facilitatenegotiations. Bargaining continued, but the Compa-ny and the Union remained apart on several criticalissues, and on March 8 the strike was resumed. Fivedays later, on March 11, Starlight miners appeared atthe Pocahontas mine, near Dow, and began picketingwith signs which read: "Lone Star on Strike forUMWA Contract." Surface employees refused tocross the picket line. One bargaining session was heldseveral months after the strike resumed but theparties adhered steadfastly to their respective posi-tions, no agreement was reached, and the strikecontinued.Among other things, the Union insisted upon LoneStar's acceptance of two clauses, herein called the"successorship" clause and the "application ofcontract" clause, which were negotiated into theNational Bituminous Coal Wage Agreement of 1974.The successorship clause, a new provision, is setforth in article I of the aforesaid agreement and readsas follows:In consideration of the Union's execution of thisAgreement, each Employer promises that its6 Enlow, who worked briefly for Surface as a mine superintendent,credibly testified that J. Paul Savage, Lone Star's director of coal properties,repeated the Company's reason for seeking an independent operator to minethe Pocahontas prospect at a conference between the Murray brothers andrepresentatives of Lone Star, which he attended. Oliver ' Bub" Murrayhimself testified that he "asked them why they wanted to take inexperiencedpeople like us and put us in the coal business or give us a contract on a coalmine" and was told "they didn't want to tackde the responsibility or thepersonnel, which I understand today."operations covered by this Agreement shall not besold, conveyed, or otherwise transferred orassigned to any successor without first securingthe agreement of the successor to assume theEmployer's obligations under this Agreement.The application of contract clause, carried overfrom the preceding national agreement, is set forth inarticle II, section (f), of the agreement and reads asfollows:As part of the consideration for this Agree-ment, the Employers agree that this Agreementcovers the operation of all the coal lands, coalproducing and coal preparation facilities ownedor held under lease by them, or any of them, or byany subsidiary or affiliate at the date of thisAgreement, or acquired during its term whichmay hereafter (during the term of this Agreement)be put into production or use.As set forth in the addendum to the Union's contractproposal, it is understood by all the parties that thisclause becomes operative only if the Union isrecognized by an employer or certified by the Boardas the collective-bargaining representative of theemployees involved. The Union's insistence uponLone Star's acceptance of the above-quoted clausesand the strike, partly in support of those demands,gave rise to the instant proceeding.Based on foregoing facts, the Administrative LawJudge held that the Union did not violate Section8(b)(4)(A) of the Act by insisting that Lone Staragree to the successorship clause, as the clause itselfdid not fall within the proscription of Section 8(e).Specifically, he did not view transactions of the typecontemplated by the successorship clause, namely,the sale or transfer of coal properties, as covered bythe "cease doing business with any other person"language of Section 8(e), thus distinguishing this casefrom Commerce Tankers, 7 wherein the Board foundthat the sale of vessels in the maritime industry wasnot a novel situation but a fairly common occurrencein the normal course of "doing business." Rather, theAdministrative Law Judge found Cascade EmployersAssociation8dispositive of the issues raised herein. InCascade the Board concluded that the sale or transferof an entire business enterprise is generally to beviewed, not as "doing business" within the meaningof Section 8(e), but rather as the substitution of one7 National Maritime Union of America. AFL-CIO; Commerce TankersCorporation (Vantage Steamship Corporation), 196 NLRB 1100 (1972), enfd.486 F.2d 907 (C.A. 2, 1973).8 International Union of Operating Engineers, Local No. 701, AFL-CIO(Cascade Employers Association, Inc., for and behalf of its Employer MemberTru-Mix Construction Co., Inc.), 221 NLRB 751 (1975).574 UNITED MINE WORKERS OF AMERICAentity for another while the conduct of businesscontinues without interruption.Following issuance of the Administrative LawJudge's Decision herein, the Board had occasion inHarris Truck9to consider similar issues in thecontext of a transfer of a portion of a businessenterprise. The employer in that case, who was aparty to a collective-bargaining agreement whichcontained a provision similar to the successorshipclause here in question, maintained a number offranchise dealerships for major manufacturers oftrucking equipment and trailers. The Board held inthat case that the selling off of two of its threefacilities was not "doing business" within themeaning of Section 8(e) even though the transactiondid not result in a liquidation of the employer's entireenterprise. In so holding, the Board observed that thetwo dealerships in question operated as separateentities, each with its own cadre of employees whowere immediately offered, and accepted, jobs withthe new owners. Accordingly, the Board viewed thetransferred operations as separate business enterpris-es, "not only surviving and continuing after a formalchange of ownership but, further, as being in thesame employing industry without any apparentdisruption in the normal business relationshipsbetween the new owner and Harris Truck's formersuppliers and customers."The instant case is similar to Harris Truck in theforegoing respects. Lone Star operates the Starlightmine as a separate entity with a number ofemployees whose "tenure" at the mine extendsbeyond that of its owners. Further, based on pastexperience, it is likely that employees would continuein their jobs at the mine should Lone Star decide tosell to a successor. In these circumstances, we viewthe mining operations at the Starlight prospect asseparate and distinct from Lone Star's other activitiesas a steel producer, and, given the "permanent"character of the miners' jobs at the Starlightprospect, we find that the sale or transfer of the mineby Lone Star would amount to no more than asubstitution of one entity for another while theconduct of business continues without interruption,and therefore it would not be a transaction within theAct's protection. Accordingly, we agree with theAdministrative Law Judge that the RespondentUnion did not run afoul of the secondary provisions9 District No. 71. International Association of Machinists and AerospaceWorkers. AFL-CIO (Harris Truck and Trailer Sales Inc.). 224 NLRB 1001976).m0 Allied Chemical & Alkali Workers of America, Local Union No. I v.Pittshurgh Plate Glass Co.. Chemical Division. 404 U.S. 157 (1971)." Id. at 179.12 See. e.g.. Local 24, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL CIO v. Oliver. 358 U.S. 283(1959). minimum truck rental for owner-operators: Fibrehoard PaperProducts Corp. v. N. L. R. B., 379 U.S. 203 (1964). contracting out unit work.of the Act by striking to compel Lone Star'sacceptance of the successorship clause.Likewise, we agree that the Union did not, byengaging in such conduct, refuse to bargain inviolation of Section 8(b)(3) of the Act as, in our view,the subject matter of that clause constitutes amandatory subject of bargaining and the Union isthus entitled to insist upon its acceptance to the pointof impasse.In Pittsburgh Plate Glass, 10 the Supreme Courtdefined a subject for mandatory bargaining asinvolving only those issues which settle an aspect ofthe relationship between the employer and hisemployees. Although recognizing that matters in-volving individuals outside the employment relation-ship do not normally fall within that definition, theCourt recognized that they are not wholly excluded.The touchstone in such cases is "not whether thethird-party concern is antagonistic to or compatiblewith the interests of bargaining-unit employees, butwhether it vitally affects the 'terms and conditions' oftheir employment [emphasis supplied]." I The Courthas found in certain instances that third-partyconcern did vitally affect the terms and conditions ofemployment of bargaining unit employees,12 whereasin Pittsburgh Plate Glass, supra, it did not. Theinstant case is distinguishable from the foregoing inthat the successorship clause does not purport to dealwith individuals outside the employment relationship,but rather with successor employers, who are likewiseoutside that relationship. Notwithstanding this dis-tinction, we are persuaded that a successor's assump-tion of any collective-bargaining agreement negotiat-ed between the Union and Lone Star would be vitalto the protection of Starlight employees' previouslynegotiated wages and working conditions, as it isclear that the general rules governing successorshipguarantee neither employees' wages nor their jobs.'3In view of the foregoing, we agree that the Union'sinsistence upon including in any agreement reacheda provision which would assure the survival of thefruits of collective bargaining, in the event Lone Starthereafter should dispose of the Starlight mine, is notviolative of the Act, as agreement in this regardwould vitally affect the terms and conditions ofemployment of the miners who survive such a changein ownership.13 See. e.g., N LR. B, v. Burns International Security Service, Inc., et al.,406 U.S. 272 (1972). That case is inapposite here, however, inasmuch as itdealt with the question of whether a successor's freedom was restncted hyoperation of law (i.e., whether a successor was automatically bound to theterms of a preexisting agreement). whereas the issue herein is whethervoluntary restrictions upon the freedom of the predecessor (the seller) maybe insisted upon by a union. We are not considering or passing upon theissues of whether a union may lawfully act to compel compliance with sucha provision or whether a successor employer would be bound by the termsof such an agreement.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Administrative Law Judge, wesimilarly view the "application of contract" clause asinvolving a subject for mandatory bargaining. TheBoard has recognized that certain "after acquired"clauses, which involve individuals outside the em-ployment relationship, vitally affect the interests ofbargaining unit employees and therefore constitutesubjects for mandatory bargaining. In Kroger, 14 theBoard dealt with an employer's breach of a clausethat would have had the effect of adding additionalstores to a bargaining unit covered by a collective-bargaining agreement, upon presentation of evidenceof a card majority among the new employees. It wasfound that the employer's failure to abide by thatclause violated Section 8(a)(5) of the Act. It is clearthat such a finding is permissible only because theclause itself was deemed to involve a mandatorysubject of bargaining. For, as the Supreme Courtstated in Pittsburgh Plate Glass, supra, the Act doesnot require continued adherence to permissive aswell as mandatory terms: "The remedy for aunilateral mid-term modification to a permissiveterm lies in an action for breach of contract ... notin an unfair labor practice proceeding."15Thus,where an "after acquired" clause contemplates theaccretion or absorption of employees into an existingunit, the matter constitutes a subject for mandatorybargaining.In this case, however, the application-of-contractclause does not extend the terms of a collective-bargaining agreement to newly acquired employeesby adding them to the existing unit. Rather, theclause would extend that agreement in its entirety toemployees of Lone Star, and its subsidiaries andsubordinates, who are concededly outside that unit.This distinction, in the opinion of the AdministrativeLaw Judge, deals a fatal blow to the Union'sposition. We disagree. It is clear that this clauseserves to protect the jobs and work standards ofbargaining unit employees at the Starlight mine byremoving economic incentives which might otherwiseencourage Lone Stone to transfer such work to othermines under its control. The fact that the Unioncould have sought other specific provisions ad-dressed solely to the protection of unit employees ina manner which would remove economic incentivesto the development of other mining facilities at theexpense of the Starlight miners, as the AdministrativeLaw Judge suggests, does not render the subjectmatter of this clause any less vital to the employees'interests. Nor can it be said that the application of anentire collective-bargaining agreement to nonunitemployees, including its noneconomic provisions,'4 Houston Division of the Kroger Co., 219 NLRB 388 (1975).' 404 U.S. 157, 188.H* Allied Chemical & Alkali Workers of America, Local Union No. I v.Pittsburgh Plate Glass Co., Chemical Division, 404 U.S. 157, 178-179 ( 1971).necessarily reveals a disguised purpose to promotethe Union's institutional or organizational interests.Indeed, as previously mentioned, the "application ofcontract" clause herein is understood to becomeoperative only if the Union is recognized by anemployer or certified by the Board as the collective-bargaining representative of the employees to becovered thereby. In view of the foregoing, we findthat the application-of-contract clause here in ques-tion deals with a mandatory subject of bargainingand, accordingly, that the Respondent Union did notviolate Section 8(b)(3) of the Act by striking insupport of its demand that Lone Star agree to itsinclusion in any collective-bargaining agreementreached. We shall, therefore, dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER WALTHER, dissenting in part:I disagree with the majority's conclusion that the"successorship" and "application of contract" claus-es constitute mandatory subjects of bargaining.Accordingly, I conclude that the Union refused tobargain in violation of Section 8(b)(3) of the Act bystriking to compel Lone Star's acceptance of theseclauses.The Supreme Court has defined mandatory sub-jects of bargaining as those matters which settle someaspect of the relationship between the employer andhis employees, or those matters which-althoughthey concern individuals outside the employmentrelationship-nevertheless vitally affect the termsand conditions of employment of bargaining unitemployees.6 The majority states that the successor-ship clause passes the latter, or "vitally affects" test,for mandatory subjects of bargaining. In so conclud-ing, the majority fails to consider that application ofthe vitally affects test to third-party concerns, such asthe successorship clause, does not turn "only on theimpact of the third-party matter on employeeinterests. Other considerations, such as the effect onthe employer's freedom to conduct his business, maybe equally important [citation omitted]."17 In thisregard, it should be noted that a successorship clausewill have a substantial effect on an employer'sfreedom to conduct its business and to dispose of itscapital assets. The Supreme Court has described thiseffect as follows:17 Id., fn. 19 at 179.576 UNITED MINE WORKERS OF AMERICAA potential employer may be willing to take overa moribund business only if he can make changesin corporate structure, composition of the laborforce, work location, task assignment, and natureof supervision. Saddling such an employer withthe terms and conditions of employment con-tained in the old collective-bargaining contractmay make these changes impossible and maydiscourage and inhibit the transfer of capital.18The Court was unwilling in Burns to impose suchrestraints on the free transfer of capital and went onto hold that a successor employer is not bound by thesubstantive provisions of the collective-bargainingagreement negotiated by the predecessor employer).Under Burns, a successor of Lone Star will not bebound to observe the substantive provisions of anycollective-bargaining agreement negotiated by LoneStar. However, by virtue of the successorship clause,if agreed to by Lone Star and thereafter compliedwith, a successor of Lone Star will be obligated torecognize and bargain with the Union and to assume,in toro, the burdens of the agreement. Thus, thesuccessorship clause will achieve precisely what theBurns court sought to avoid-saddling a potentialpurchaser with Lone Star's collective-bargainingagreement-thereby inhibiting Lone Star's freedomto dispose of its capital assets. That the successorshipclause achieves this result through a negotiatedagreement rather than through the compulsion of aBoard order, as was the case in Burns, does not makeBurns inapposite here. The restraint on the freetransfer of capital assets is as real when imposed byprivate agreement as it is when imposed by a Boardorder.By denoting the successorship clause a mandatorysubject of bargaining, the majority allows the Unionto sidestep the Burns decision. The Union will be freeto engage in economic warfare to compel Lone Starto agree to include the successorship clause in acollective-bargaining agreement. With the clauseincluded in an agreement, Lone Star's freedom todispose of its assets will be severely curtailed,accomplishing precisely what the Burns Court soughtto avoid. For this reason, I cannot join the majority.In addition, I do not believe that the successorshipclause "vitally affects" the terms and conditions ofemployment of bargaining unit employees within themeaning of Pittsburgh Plate Glass, supra, andtherefore is not a mandatory subject of bargaining.The majority states that "the Union's insistence uponincluding in any agreement reached a provisioni' N L.R.B v. Burns International Securit, Services. Inc., 406 U.S. 272,287-288 (1972).i. A successor employer, however, is obligated to recognize and bargainwith an incumbent union in situations where it retains a majority of thepredecessor's employees and the relevant bargaining unit remains un-changed. Id at 281.which would assure the survival of the fruits ofcollective bargaining, in the event Lone Star thereaf-ter should dispose of the Starlight mine, is notviolative of the Act, as agreement in this regardwould vitally affect the terms and conditions ofemployment of the miners who survive such a changein ownership." There is no requirement either in thecollective-bargaining agreement or in the Act whichwould require a party which subsequently acquiresthe Starlight mine to employ former Starlightemployees. It is therefore possible that the successor-ship clause, if and when it is applied, would benefitor restrict stranger employees rather than bargainingunit employees. Under such circumstances, it canhardly be said the successorship clause vitally affectsthe terms and conditions of employment of bargain-ing unit employees.I also find it significant that the successorshipclause requires a successor to assume the collective-bargaining agreement in toro, including noneconomicprovisions which even my colleagues would have toconcede do not vitally affect the terms and condi-tions of employment of bargaining unit employees.The proposed agreement, for example, containsnoneconomic provisions for union recognition, unionaccess to the mine, checkoff of union dues, use ofbulletin boards by the Union, and the use ofcompany bathhouses for meetings. While theseprovisions may vitally affect the Union as aninstitution and enhance its position as collective-bargaining representative, they do not vitally affectthe terms and conditions of employment of bargain-ing unit employees. Accordingly, to the extent thesuccessorship clause seeks to continue in effect theabove-described provisions, the clause is not amandatory subject of bargaining, and the Uniontherefore failed to bargain in violation of Section8(b)(3) by striking to compel Lone Star's acceptanceof the clause.20Turning to the application-of-contract clause, I amable to agree with two aspects of my colleagues'discussion of this clause. They correctly note that (I)the Board has indicated that an "after acquired"clause is a mandatory subject of bargaining when theclause contemplates the accretion of employees-tobe covered by the collective-bargaining agreement-into the existing unit,21 and (2) the application-of-contract clause here does not contemplate such anaccretion. I must, however, part ways with mycolleagues when they conclude that this distinctiondoes not deal a fatal blow to the contention that the20 See N. L R. B. v. Wooster Division of Borg-Warner Corp., 356 U.S. 342,349 (1958).21 Houston Division of the Kroger Co.. 219 NLRB 388 (1975).577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication-of-contract clause vitally affects theterms and conditions of employment of bargainingunit employees. Since the clause will apply theproposed agreement to nonunit employees, I do notbelieve it is a mandatory subject of bargaining. Asthe Administrative Law Judge below succinctlystated:I simply do not see how applying this contract toanother facility of the company, should it becreated and should the Union be successful ingaining recognition rights, would have anybearing on the wages, hours and other terms andconditions of unit employees.My colleagues vainly attempt to save the clause as amandatory subject of bargaining by finding that the"clause serves to protect the jobs and work standardsof bargaining unit employees at the Starlight mine byremoving economic incentives which might otherwiseencourage Lone Star to transfer such work to othermines under its control." The clause, however, is notrestricted to after-acquired facilities competing withthe Starlight mine. Rather, it would take effect andapply the proposed collective-bargaining agreementto an after-acquired, noncompeting facility involvedwith some aspect of coal production other thanmining. I do not understand how applying thecontract to nonunit employees at an unrelatedfacility will protect the jobs and work standards ofbargaining unit employees at the Starlight mine.It is also significant that the clause does not utilizeother, more precise, means to remove any economicincentive which otherwise might encourage LoneStar to transfer work to an after-acquired facilitycompeting with the Starlight mine. As suggested bythe Administrative Law Judge below, the clausecould have provided that should Lone Star engage ina competitive operation it would not pay substan-dard wages or fringe benefits to such employees. Thissuggested provision would accomplish the preciseobject which the majority states is crucial in makingthe application-of-contract clause a mandatorysubject of bargaining, as it would require that thelabor costs at a competing operation match those atthe Starlight mine. Such a precise and narrowlydrawn clause, moreover, would be analogous tosimilarly precise and narrow third-party concernclauses which have been held to be mandatorysubjects of bargaining. Illustrative is the clause inLocal 24, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,AFL-CIO v. Oliver,22which provided a minimalrental to be paid owner-operators. The Supreme22 358 U.S. 283 (1959).23 Id at 293-294.Court held this clause was a mandatory subject ofbargaining as its object was "to protect the negotiat-ed wage scale against the possible underminingthrough diminution of the owner's wages for drivingwhich might result from a rental which did not coverhis operating costs."23As the application-of-contractclause here is neither precisely nor narrowly drawn toremove the economic incentives which otherwisemight encourage Lone Star to transfer work toanother mine under its control, I conclude that theclause does not vitally affect the terms and condi-tions of employment of bargaining unit employeeswithin the meaning of Oliver.It should also be noted that the application-of-contract clause, like the successorship clause, putsinto effect the proposed collective-bargaining agree-ment, in toto, including the noneconomic provisionsfor union recognition, union access to the mine,union dues checkoff, union use of bulletin boards,and union use of bathhouses for meetings. It is clearthat these provisions have no bearing on bargainingunit employees' terms and conditions of employ-ment. To the extent the application-of-contractclause seeks to apply these provisions to after-acquired facilities, the clause is a nonmandatorysubject of bargaining, and the Union therefore failedto bargain in violation of Section 8(bX3) by strikingto compel Lone Star's acceptance of the clause.24Lastly, I believe the application-of-contract clauseis not a mandatory subject of bargaining because itplaces an impermissible restraint on Lone Star'sfreedom to dispose of its assets. As discussed abovein connection with the successorship clause, theSupreme Court in Burns has expressed a policyfavoring the right of employers to dispose of capitalassets free of the restraints which would arise if asuccessor employer were bound by the provisions ofthe collective-bargaining agreement negotiated bythe predecessor employer. The application-of-con-tract clause implicates the same policy considerationsunderlying Burns. Assuming the application-of-con-tract clause is contained in a collective-bargainingagreement negotiated by Lone Star, its decisionthereafter whether or not to acquire a new facilitywould occur under the shadow of that clause. In theabsence of that shadow Lone Star might be willing toacquire a new facility as it would be able to make"changes in corporate structure, composition of thelabor force, work location, task assignment andnature of supervision." 25But the clause has the effectof "[sladdling [Lone Star] with the terms andconditions of employment contained in the oldcollective bargaining contract [which] may make24 Borg. Warner Corp., supra. 356 U.S. at 349.25 Burns, supra, 406 U.S. at 287-288.578 UNITED MINE WORKERS OF AMERICAthese changes impossible and may discourage andinhibit the transfer of capital." 26Accordingly, as wasthe case with the successorship clause, I concludethat, by denoting the application-of-contract clause amandatory subject of bargaining, the majority allowsthe Union to thwart the policy of the Burns decision.As a result of the majority's decision, the Union willbe free to engage in economic warfare to compelLone Star to agree to include the clause in acollective-bargaining agreement. If the clause is soincluded, Lone Star's freedom to dispose of itscapital assets will be impermissibly limited underBurns.For the foregoing reasons, I would find thatRespondent's conduct with respect to both thesuccessorship and application-of-contract clausesviolated Section 8(b)(3).26 Id at 288.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Thesematters came on for hearing at McAlester, Oklahoma,from October 21 through October 24, 1975, upon theRegional Director's complaints alleging, in general terms,that the United Mine Workers of America committedunfair labor practices by: (1) bargaining to impasse over anonmandatory subject of bargaining (the application ofcontract to coal lands) and over an unlawful successorshipclause in violation of Section 8(b)(3); (2) engaging inunlawful inducement and encouragement to achieve aclause unlawful under Section 8(e) (the successorshipclause) in violation of Section 8(bX4)(A); and (3) engagingin secondary boycott picketing in violation of Section8(b)(4)(i) and (ii)(B).Subsequent to the hearing, all counsel submitted briefswhich have been duly considered and upon the record as awhole, including my observation of the witnesses, argu-ments and briefs of counsel, I make the following findingsand conclusions:I. JURISDICTIONLone Star Steel Company is Texas based and manufac-tures steel products, principally pipe for use in the oil andgas industry. In connection with its business, it uses 36,000to 40,000 tons of coal per month to make coke, which inturn is used in the steelmaking process. During the pastyear Lone Star purchased and received materials fromoutside the State of Oklahoma valued in excess of $50,000and shipped to points outside the State of Oklahomamaterial valued in excess of $50,000. It is admitted, and Ifind, that Lone Star is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America represents employeesin industries affecting interstate commerce, including theemployees of Lone Star Steel Company. It is admitted, andI find, that the United Mine Workers of America is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundThe parties are in general agreement concerning thefactual situation. Briefly, for many years Lone Star haspurchased coal from various sources, including coal minesin Oklahoma. Also Lone Star owns the mineral rights tocoal fields, some of which are kept in reserve while othersare mined for current needs.Lone Star owns the rights to coal at a mine which isvariously described by the witnesses as the Star Light orMcCurtain (a nearby town in southeastern Oklahoma)mine. Prior to April 1973, this coal was being mined by theRiver Corporation. At that time, for reasons not materialnor detailed in the record, Lone Star determined to minethe coal with its own employees and began to do so.In connection with this, Lone Star took over and becamea party to the National Bituminous Coal Agreementbetween the United Mine Workers of America and RiverCorporation. Although some terms were changed byaddendum, basically the agreement was followed by LoneStar and the Respondent Union.By its terms, the agreement would terminate on Novem-ber 12, 1974. On September 7, 1974, the Respondent gavenotice to all independent signatories to the agreement, ofwhich Lone Star was one, that it wished to terminate theagreement and negotiate a new one. During the periodwhen the Respondent was negotiating with the BituminousCoal Operators' Association, representatives of the Re-spondent also met with the vice president and generalcounsel of Lone Star. Apparently Lone Star sought morefavorable terms than were ultimately agreed to by theOperators' Association.In any event, along with other members of the Respon-dent nationwide, on November 12, 1974, employees ofLone Star engaged in an economic strike in order to forcetheir bargaining position. Contract talks continued as didsessions between representatives of Lone Star and repre-sentatives of the Union. The Operator's Association andthe Union came to an agreement; however, Lone Star didnot, and its employees continued to strike.In late December 1974, Lone Star suggested that theemployees should return to work for a period of 90 days sothat negotiations could continue in a less adversarycontext. Union representatives agreed to recommend to itsNational Executive Board, as well as to the local unionmembership, a return to work for 60 days. The NationalExecutive Board and the local union membership con-curred and on about January 6, 1975, the employees did infact return to work.There followed negotiation sessions, but the partiesremained apart on some terms. Thus, no agreement wasreached by March 6, and the Company asked that the579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees refrain from striking for another 7 days. Theunion representatives apparently agreed to this; however,this time a majority of the employees would not continue towork without a contract. On or about March 6, 1975,employees at Lone Star again went on strike whichcontinues to date.Paralleling these events, sometime in the summer of1974, Lone Star made a decision to commence mining itscoal reserves at a mine approximately 50 miles from theStarlight mine, variously referred to as the Dow (the nameof a nearby town) or Pocahontas mine. Representatives ofLone Star testified that inasmuch as they really are not inthe coal mining business they determined to have this mineoperated by a subcontractor who would be paid on a per-ton basis. Tentative contracts were apparently made withseveral individuals or companies, and finally an agreementwas entered into between Lone Star and an organizationcalled Surface, Incorporated, a corporation organized forthe specific purpose of engaging in mining activity at theDow mine. This company is a spinoff corporation of thebasic Murray brothers partnership, three brothers whoengage in various type of construction work and dobusiness through several different entities.Inasmuch as the Murray brothers were not familiar withstrip coal mining, representatives of Lone Star were alwayspresent at the Dow mine to watch over the operation,although Surface had its own people as the supervisors andmanagers.Sometime in the first part of November 1974, Surfacebegan hiring employees and mining the coal and did sountil on or about March I 11, 1975, when a majority of itsemployees ceased working.In the latter part of January 1975, the Respondent beganan organizational campaign among Surface's employees.There is testimony that some 33 authorization cards weresigned among the 36 employees. A representation petitionwas filed in February but has not been acted on, unfairlabor practice charges filed by the Union having blockedfurther processing.On March 11, 1975, pickets from the employees of LoneStar appeared at the Dow mine. On that day the Dowemployees ceased working.Prior to March 11, Surface had engaged in certainactivity which led the Union to file unfair labor practicecharges which in fact are the subject of the complaint inCase 16-CA-6006, currently pending before an Adminis-trative Law Judge.' The Union argues, therefore, that thestrike by Surface employees was both to protest theCompany's unfair labor practices and to seek recognition.An injunction against further picketing by the UnitedMine Workers at the Dow mine was entered by the UnitedStates District Court for the District of Oklahoma onMarch 18, 1975. There has been no subsequent picketingalthough employees of both Lone Star and Surfacecontinued to strike.The employees of Lone Star are and have been membersof the Respondent Union. The employees of Surface arenot members but have filed authorization cards to have theUnion represent them. Presumably, they will becomeI Administrative Law Judge Anne F. Schlezinger issued her decision,J D--76, on January 15, 19761224 NLRB 155].members if and when the Union gains recognition andfinally executes a contract with Surface.The parties stipulated that prior to March 11, 1975, theemployees of Surface had a right to strike for recognitionand had reasonable cause to believe that sufficient unfairlabor practices had been committed by Surface to justifytheir striking in protest.Nevertheless, Surface charges, and the General Counselalleges, that when Lone Star employees picketed the Dowmine, the Union thereby violated Section 8(b)(4) of theAct. The Union argues that either Surface was an ally ofLone Star and/or Surface employees had a right to strike.Thus the picketing by Lone Star employees was not aninducement to cease work, rather their own problem withSurface led them to strike.B. IssuesThe General Counsel's complaint, the Respondent'sanswer, and this factual situation thus present the followingquestions:1. Whether the Union struck over a contract clauseproscribed by Section 8(e) -the successorship clause -inviolation of Section 8(a)(4)(A) and 8(b)(3).2. Whether the Union struck over a contract clauseinvolving a nonmandatory subject of bargaining -theapplication of contract to coal lands -in violation ofSection 8(b)(3).3. Whether picketing at the Dow mine, on and afterMarch 11, 1975, was violative of Section 8(b)(4)(i) and/or(ii)(B).C. DiscussionThe essence of the 8(b)(3) refusal-to-bargain allegation isthat the Union bargained to impasse over one clause whichthe General Counsel claims is illegal and another which isnot a mandatory subject of bargaining. For convenience,these respectively will be referred to as the successorshipclause and the application-of-contract clause.The successorship clause is found in article I and reads asfollows:In consideration of the Union's execution of thisAgreement, each Employer promises that its operationscovered by this Agreement shall not be sold, conveyed,or otherwise transferred or assigned to any successorwithout first securing the agreement of the successor toassume the Employer's obligations under this Agree-ment.The application-of-contract clause is found in article II,section (f) of the contract and reads as follows:Application of This Contract to the Employer's CoalLandsAs part of the consideration for this Agreement, theEmployers agree that this Agreement covers theoperation of all the coal lands, coal producing and coalpreparation facilities owned or held under lease by580 UNITED MINE WORKERS OF AMERICAthem, or any of them, or by any subsidiary or affiliateat the date of this Agreement or acquired during itsterm which may hereafter (during the term of thisAgreement) be put into production or use.These clauses were proposed by the Union and wereultimately negotiated into the National Bituminous CoalWage Agreement of 1974.There is thus no question that the Union asked for andobtained a contract containing the terms in question -atleast as to most employers. There is also no question thatLone Star, acting through its vice president and generalcounsel, rejected these clauses during negotiations.The Union recognizes that, as written, the application-of-contract clause could lead to an unlawful implementation.Thus, amended language is to the effect that the contractcould not apply to a new operation of Lone Star unless anduntil the Union gained representation rights among theemployees either through authorization cards and/or arepresentation election.Lone Star's vice president and general counsel, HowardJensen, testified concerning the bargaining sessions and theCompany's position with regard to these clauses. Forinstance, in a December meeting with union representa-tives, Jensen stated: "I had very serious reservations aboutthe new successorship clause ...and I had reservationsabout the accretion clause."In a subsequent meeting Jensen again told the unionrepresentative that Lone Star was not agreeing to thesuccessorship or the application-of-contract clauses be-cause they were illegal or in any event were not mandatorysubjects of bargaining.Finally Jensen stated in letters to the Union that theparties were in basic disagreement over four items,including the successorship and application-of-contractclauses.Richard M. Bank, executive assistant to the Respon-dent's International president and the principal unionrepresentative negotiating with Jensen, testified that theUnion took the position throughout that the clauses wereimportant and legal. In any event, Bank stated that LoneStar did not offer substitute language for either and thatthe Union was willing to consider any reasonable compro-mise on these issues.Indeed, the record supports Bank's testimony that theUnion did make some changes in language to conform toproposals by Lone Star -particularly including the matterof the cost-of-living escalator and the termination clause.A reasonable evaluation of the total record is that theUnion proposed two clauses by which it sought to protectits membership and its work jurisdiction and which couldbe used in organizing. For what appears to be legitimatebusiness reasons, the Company rejected the Union'sproposed language.These two items, among other things, were matters ofdisagreement when the strike recommenced. The strike, inpart at least, was to achieve a contract containing thesesubjects.It is alleged the Union bargained to "impasse" over theseclauses and by striking to achieve them violated Section8(b)(3).The Successorship ClauseIn International Union of Operating Engineers, Local No.701 (Tru-Mix Construction Co.), 221 NLRB 751 (1975),decided after the hearing in this matter, the Board held thata clause of substantially the same import as the successor-ship clause here is not proscribed by Section 8(e). Amajority of the panel concluded that in spite of a transferof all, or substantially all, of a company's assets, thebusiness enterprise nevertheless survives and is the sameemploying industry. Therefore, the transferring of assets isnot "doing business" within the meaning of Section 8(e) ofthe Act. That is, in the event of a sale of assets or change ofownership, the company would continue to engage in itsnormal business with its customers and these relationshipswould not necessarily be affected. It is what the companydoes in industry which constitutes "doing business," or thelack of it, within the meaning of Section 8(e).The Board, in its Tru-Mix decision, distinguishedNational Maritime Union, AFL-CIO (Commerce TankersCorporation), 196 NLRB 1100 (1972), enfd. 486 F.2d 907(C.A. 2, 1973), cert. denied 416 U.S. 970 (1974). There itwas concluded that in the maritime industry the buyingand selling of ships is a common matter and is an aspect ofthe normal business dealings engaged in by ship compa-nies. Therefore, the buying or selling of a vessel is "doingbusiness" within the meaning of Section 8(e) and contrac-tual restrictions upon these dealings are violative of Section8(e).Lone Star argues that it is a fully integrated steelcompany whose business includes buying and selling ofcoal properties. Thus, its situation is analogous to buyingand selling ships as an aspect of its "doing business."Lone Star does buy coal and properties in order tosupply its coke ovens. But its business is making steel, notselling coal lands. In addition, should Lone Star sell theStarlight mine, the mine would continue as the employingentity, even though the ownership changed. The "doingbusiness" in this case is mining coal and related endeavors-not selling coal properties. Under the test in Tru-Mix,the successorship clause is not proscribed by Section 8(e).And it is a mandatory subject of bargaining. To insurethat a successor to Lone Star would continue in force andeffect all the wages, hours, and other terms and conditionsof employment obviously relate to those matters as tobargaining unit employees. That a successor would pay thenegotiated wage rate, for instance, is surely as important tothe employees as Lone Star paying the rate.Having concluded that the successorship clause is notproscribed by Section 8(e), it follows that striking andpicketing to achieve such a clause is not violative of Section8(b)(4XA). And to strike to achieve it is not a refusal tobargain under Section 8(bX3) since it is a mandatorysubject of bargaining.The Application-of-Contract to Coal Lands Clauseas a Subject of BargainingThe parties sometimes refer to this clause as an accretionclause. It does not, however, by its language purport toaccrete into an already existing bargaining unit newemployees of a new operation.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted above, such impurities in the clause as mayexist in the National Agreement may have been cured bythe Union's most recent proposed language as to when andunder what conditions the Company would be required toapply the contract to a new operation. The GeneralCounsel has not alleged this clause to be violative of theAct on its face, but only that it concerns a nonmandatorysubject of bargaining.The thrust of the General Counsel's argument is that, byapplying the entire contract to new operations, the Unionseeks more than simply attempting to preserve bargainingunit standards. It seeks also items of institutional interestparticularly including, apparently, a facility to organizenew employees. In support of his position, the GeneralCounsel cites Oil, Chemical & Atomic Workers InternationalUnion [Shell Oil] v. N.L.R.B., 486 F.2d 1266 (C.A.D.C.,1973), and Local 445, International Union of Electrical,Radio and Machine Workers, AFL-CIO (Sperry Rand), 202NLRB 183(1973).The Respondent, on the other hand, argues that acontract clause which seeks to affect terms and conditionsof employment of persons outside the bargaining unit ismandatory where such "vitally" affect unit employees,citing Local 24, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL-CIO v. Oliver, 358 U.S. 283 (1958); and Allied Chemical &Alkali Workers of America, Local Union No. I v. PittsburghPlate Glass Co., Chemical Division, 404 U.S. 157 (1971).In all the cases relied on by the General Counsel and theRespondent, certain provisions of a contract were extendedto employees outside the bargaining unit. This, however, isnot that type of situation. Here no contract terms willapply to nonunit employees. Rather, should the Companycreate a situation in which another bargaining unitmaterializes and thereafter should the Union succeed ingetting representation rights for those employees, then thecontract would automatically be accepted by the employer-whether that employer be Lone Star or an affiliate toLone Star.Such may have some elements of protecting unit work ornegotiated standards of unit employees. The clause,however, goes beyond these matters and becomes, amongother things, an organizing tool.Unit standards could be protected simply by a clauserequiring Lone Star, should it open a new mine, to payemployees no less than the wages set forth in the contract.It could do so without the contract automatically and inevery respect applying to the new operation as theproposed clause does. Further, the clause could operate inareas not necessarily competitive with the work unitemployees are doing, e. g., coal preparation facilities asopposed to mining; and to that extent it goes beyondprotecting unit work and standards.A fair interpretation of this clause, along with Bank'stestimony, is that a principal purpose for the application ofcontract to coal lands is to facilitate organizing.If it were simply to protect unit standards, then it couldbe written as the clause in Oliver, but such would notnecessarily be as effective in organizing employees.Additionally, this clause can only protect the unit stan-dards in the event that the Union is successful inorganizing the employees of the new facility. If it is notsuccessful, then the Company can apply such wages andconditions as it wishes, conceivably to the detriment ofnegotiated standards.By this clause, the Union is seeking an agreement inadvance that should the Employer open a new and distinctfacility involving coal preparation or production and notjust a coal mine, and should the Union be successful inobtaining recognition rights for the employees of that newfacility, then the Company will have to accept the alreadyagreed-upon contract. The question is whether this is amandatory subject of bargaining.Is it reasonable to say that the subject sought to benegotiated by the Union was the protection of unitstandards or was it broader, including matters of institu-tional interest such as organizing nonunit employees? If itis simply the former, then it is mandatory. If it is of thelatter, then there is some question as to whether or not it ismandatory.It does not appear that the Board or courts have decidedthis precise issue; however, the matter of after-acquiredproperty clauses has been considered, most recently inHouston Division of the Kroger Co., 219 NLRB 388 (1975),and Smith's Management Corporation, d/b/a Mark-it-Foods, 219 NLRB 402 (1975). A divided Board decidedthese matters accepting the court's remand in Retail ClerksInternational Association Local No. 455, AFL-CIO v.N.L.R.B., 510 F.2d 802 (C.A.D.C., 1975).The factual situation in each is substantially the same.There was an existing multistore bargaining unit in theretail store industry. The recognition clause to which theparties had agreed, and implemented for a number ofyears, provided that new stores be accretions to themultistore unit. And the contract would apply to the newstores.At issue was whether the "additional store clauses" werevalid in situations where the union demonstrated majoritystatus by authorization cards or whether, in spite of theexistence of such clauses, the employer nevertheless caninsist on a Board conducted election. It was finallyconcluded by a Board majority that such clauses are validand constitute a waiver of the employer's right to demandan election, and that "national labor policy favorsenforcing their validity." The Board ordered that uponrequest the company was to apply and extend to employeesat the new stores "as part of the appropriate unit" theexisting collective-bargaining agreement and give theagreement retroactive effect.In Young and Hay Transportation Company, 214 NLRB252 (1974), the Board found valid an after-acquired clauseat the same time holding that neither the clause nor theBoard's certification at the new facility meant that the newfacility merged into the preexisting bargaining unit.Therefore, the company did not refuse to bargain byrefusing the union's demand that bargaining be conductedon the basis of a multifacility unit.An unambiguous after-acquired clause will be giveneffect whether it contemplates the new facility beingmerged into a preexisting bargaining unit or not. ThusBoard law permits a company and a union to negotiate for582 UNITED MINE WORKERS OF AMERICAfuture employees in a future bargaining unit as theRespondent here demands.However, whether an after-acquired clause is a mandato-ry subject of bargaining is another matter -and one notan issue in any of these cases. In the Kroger line of cases,the clause related to the scope of the bargaining unit andwas presumably mandatory. The starting point for collec-tive bargaining is the bargaining unit; and whether newemployees will or will not be absorbed into the bargainingunit reasonably relates to employment conditions of unitemployees, especially with regard to future negotiations.Given the Board's approach in these cases, and the natureof the order -that the employer accept the contract,including the "after acquired store" clause, as to the newstore, it seems implicit that such a clause is in the realm ofmandatory subjects. However, the clause in Young and Hayand the one here do not relate to the existing bargainingunit.The application-of-contract clause does not purport to"accrete" into the existing bargaining unit employees of anew facility. Indeed, not knowing the nature of theoperation which the Employer might start up and to whichthis contract would then be applicable, it is not possible totell whether a multifacility bargaining unit would even beappropriate should such be petitioned for. Certainly, theEmployer could begin to process coal at another facility insuch a manner that the employees doing the work wouldnot appropriately be part of the bargaining unit here.The application-of-contract to coal lands clause, asmodified by the Union, sufficiently protects the Section 7rights of the prospective new employees. It is not alleged tobe unlawful, and I conclude it is not. It is a clause whichthe parties could agree to and would be given effect by theBoard. But I do not believe that it is a mandatory subject ofbargaining.In order to be a mandatory subject of bargaining thesubject must relate to wages, hours, or other terms andconditions of employment in the bargaining unit. N.L.R.B.v. Wooster Division of Borg-Warner Corporation, 356 U.S.342 (1958). To set wages for nonunit employees may verywell affect the wages of unit employees and therefore bemandatory. Local 24, Teamsters v. Oliver, 358 U.S. 283(1958). However, to agree in advance concerning the termsand conditions of employment of nonexistent employees ina new and nonrelated facility does not particularly relate towages, hours, or the terms and conditions of employmentof unit employees. I simply do not see how applying thiscontract to another facility of the Company, should it becreated and should the Union be successful in gainingrecognition rights, would have any bearing on the wages,hours, and other terms and conditions of unit employees.Nor would implementation of this clause reasonablyaffect unit jobs, except in the situation where the Companywould open another mine. This clause, by its terms, goes toall phases of coal production and not just mining. Finally, Ido not believe that the principal purpose of this clause is toprotect unit standards. That could be done in other ways,for instance, by providing that the Employer would notengage in a competitive operation and pay employees lessor grant them less favorable working conditions.I conclude that the principal purpose for the application-of-contract clause is as an organizing device. As such, whilenot illegal and certainly from the union standpointdesirable, nevertheless it does not relate to wages, hours,and other terms and conditions of employment of unitemployees. This clause cannot be considered a mandatorysubject of bargaining. To negotiate a contract coveringnonexistent employees in a nonexistent bargaining unitmay be permissible, but it is not required.The record is clear that the Union is engaging in a striketo achieve its bargaining proposals, including the applica-tion-of-contract to coal lands clause and to that extent it isstriking over a nonmandatory subject of bargaining.It is argued that the Union bargained to impasse over theapplication clause and therefore violated Section 8(bX3).Impasse is a plastic concept and not really material here.Whether the parties reached an impasse, and if so when,need not be decided. The Union can strike to force itsbargaining position, whether or not there has been animpasse. It cannot, however, strike to force the Companyto accept a nonmandatory subject of bargaining even ifthere was no impasse. To the extent it is striking to achieveagreement on a nonmandatory subject, it is refusing tobargain within the meaning of Section 8(b)(3), e. g., Local445, Intl. Union of Electrical Radio and Machine Workers,AFL-CIO (Sperry Rand), 202 NLRB 183 (1973).Striking and Picketing at the Starlight MineOn November 12, 1974, employees of Lone Star, alongwith other members of United Mine Workers, commencedan economic strike in furtherance of their contractdemands. The strike was settled nationally when thecontract was executed. Thereafter, Lone Star employeescontinued to strike until it was determined by agreement ofthe parties that they would return to work for 60 days in aneffort to work out a settlement to the contract. This theydid on January 6, 1975. They continued to work untilMarch 6, 1975, at which time they again struck.In connection with the strike, Lone Star employees havepicketed the Starlight mine.This strike is alleged by the General Counsel to beviolative of the Act only insofar as it is in furtherance of theUnion's demand concerning a permissive subject ofbargaining and/or for an unlawful contract clause. TheGeneral Counsel does not allege that the strike andpicketing activity at the Lone Star facility is in any otherrespect violative of the Act.Inasmuch as I have concluded that the successorshipclause is not violative of Section 8(e), the strike andpicketing of Lone Star would not be violative of Section8(bX4XA).The strike does, however, violate Section 8(bX3) to theextent that one factor concerns the Union's demand for anonmandatory subject of bargaining.The Strike and Picketing Activity by Lone StarEmployees at the Dow MineA few days after they recommenced striking, the LoneStar employees put up picket signs and walked with picketsigns in the vicinity of the gate to the Dow mine.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, and reasonably as a result of this picketing,Surface employees of the Dow mine ceased working andthey continue to strike to the present time.The Respondent argues that Surface employees had aright to strike, namely, to protest unfair labor practicesand/or for recognition. However, it is more probable thatthese employees left work when they did, on March 11,1975, because of the picketing by Lone Star employees.Conversely, had the Surface employees been motivatedonly by their desire to protest unfair labor practices or toseek recognition, it follows they would have begun strikingprior to March 11, if not on February 25 or shortlythereafter. The point is, if the Surface employees hadreason to believe they could and should engage in an unfairlabor practice strike and/or to seek recognition, theyreasonably would have begun striking earlier. Not havingdone so, the conclusion is inescapable that they would nothave gone out on March II but for the picketing.The Surface employees may very well have had legiti-mate reasons to engage in a work stoppage, and they mayvery well at this time be entitled to such benefits as accrueto unfair labor practice strikers. Nevertheless, it must befound that a precipitating cause of their ceasing work onMarch 11, 1975, was the picket activity engaged in by LoneStar employees. The question is whether the picketing wassecondary and violated the Act.Although Lone Star had employees, actually representa-tives of management, at the Dow facilities at all times tosuperintend the excavation of the coal, and although LoneStar owned the right to the coal being excavated,nevertheless, it is concluded that the Dow mine was notsufficiently a primary situs of Lone Star's work so as torender the picketing primary from that standpoint.However, it is concluded that Surface is sufficientlyallied with Lone Star so as not to be considered a neutralwith regard to Lone Star's labor dispute with its employees.From the totality of the evidence it is concluded that theprincipal reason Lone Star determined to have the coal atthe Dow mine excavated by employees of a subcontractor,rather than hiring its own, was the prospect of a 1974strike. The timing is significant. While Lone Star keepsmuch of its coal in reserve, it was only in the late summerof 1974 that it determined to start mining the Dow mine.Further, it reasonably appears from the testimony and theevidence that a reason Lone Star started to mine the Dowcoal was to have an alternative source of supply should theStarlight facility be shut down.There was much testimony that the Dow coal is notidentical to, and would not be a substitute for, the Starlightcoal. Nevertheless, from all of the chemical properties itdoes appear that the Dow coal, when mixed with coal fromother sources, could reasonably be a replacement for theStarlight coal and indeed has been. Thus, without Starlightcoal but with Dow coal mixed with other coal, Lone Starwas able to make coke.I credit the testimony of Johnnie Enlow to the effect thatLone Star sought an independent subcontractor to minethe coal so that it would have an alternative source ofsupply in case of a strike. And I discredit testimonyindicating otherwise -specifically the testimony of J. PaulSanvage. It is more probable that the possible strike wasthe reason Lone Star chose to operate through a subcon-tractor rather than the reasons given by Lone Starwitnesses. Specifically, it is noted that, now and since 1973,Lone Star has operated the Starlight mine which is locatedonly 50 some miles from the Dow mine. For Lone Starmanagement to say that they are not primarily in thebusiness of mining coal is just simply not the case. LoneStar is experienced in coal mining yet, it contracted theDow work to an experienced operator. This has to havebeen less efficient, if for no other reason than Lone Starmanagement had to keep in fairly close supervision.I conclude that the arrangement originated by Lone Starto have its reserves mined by an independent contractorcreated an ally situation, even though Dow coal hassomewhat different properties from the Starlight coal. Dowis Lone Star's mine. And the coal goes into Lone Star'scoke ovens. From the totality of the evidence, including thefact that Lone Star owned the coal, used the coal, hadmanagement superintending the excavation by an inexperi-enced operator, set up the operation in late October 1974,just weeks before the national strike, it is concluded thatSurface is not a neutral employer in the sense of Section8(bX4). Rather, Surface is an ally and for Lone Staremployees to picket the premises where Surface wasoperating was not for an object proscribed in subsection(B) of 8(bX4). Hence the picketing was not violative ofSection 8(bX4)(i) or (iiXB). Graphic Arts InternationalUnion (G.A.I.U.), Local Number 277; and Graphic ArtsInternational Union, AFL-CIO (S & M Rotogravure Service,Inc.), 219 NLRB 1053 (1975).Finding Surface to be a legal "ally" does not imply thatthe Murray brothers were privy to Lone Star's planning oreven knew what they were getting into. I believe from theirtestimony that the Murrays, who are in the constructionbusiness in various ways, were not aware of the potentialhazards involved. Nevertheless, for purposes of Section8(bX4), Surface is an "ally." I note also that Lone Star ispaying expenses, including legal fees, incurred by Surfacewith regard to these matters, further indicating that, as tothis labor dispute and the work involved, the partiesconsider themselves allied.Two further matters should be mentioned. First, on theday that the Starlight employees began picketing the Dowmine, Surface attempted to set up a separate gate for LoneStar employees. The testimony, however, is to the effectthat, while this may have been the aim, no separate gateever effectively functioned. Indeed, the bulldozer operatorwho was sent out to set up the separate gate testified thatthe road which Surface sought to have used by Lone Staremployees was impassable inasmuch as there was a ditchacross it. The road could not have been used without fillingin the ditch.The other matter concerns Dow employees' right tostrike without regard to Lone Star picketing. No doubtDow employees did and do have the right to strike forrecognition and to protest alleged unfair labor practices.This right, however, has no materiality to the question ofwhether or not picketing by Lone Star employees isproscribed by the Act. The activity engaged in by LoneStar employees must stand on its own which, it isconcluded, was lawful picketing of an allied employer. No584 UNITED MINE WORKERS OF AMERICAdetermination here is made with regard to the allegedunfair labor practices engaged in by Surface as to itsemployees or the representation matter. (See fn. 1.)IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe conduct of the Respondent outlined above, occur-ring in connection with the operations of Lone Star as setforth in section I, has a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated the Actby forcing, through strike activity, the Company to acceptits demand for a nonmandatory subject of bargaining, Ishall recommend that the Respondent be required to ceaseand desist from continuing such activity.However, inasmuch as the parties agree that othersubjects remained to be resolved, I shall not recommendthat the strike itself be found to be an unfair labor practice.Rather, it appears that the policies of the Act can be fullyeffectuated by requiring the Union to withdraw its demandfor the application of contract to coal lands clause and tobargain with the Company upon request concerning othermatters.I shall also recommend that the Respondent be requiredto send a copy of the attached notice to its strikingmembers, as well as copies to the Company for postingupon such bulletin boards as the Company may deemappropriate.The Respondent's defense in this matter is certainly notfrivolous -it having prevailed on most points -so as towarrant an award against it of costs of litigation incurredby the Company. Lone Star's request for attorneys fees istherefore denied. Cf. Tiidee Products, Inc., 194 NLRB 1234(1972).CONCLUSIONS OF LAW1. The Lone Star Steel Company is an employerengaged in interstate commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The allegation in the complaint that the Respondentviolated Section 8(bX3) of the Act by insisting on theCompany's acceptance of a nonmandatory subject ofbargaining (the application-of-contract to coal lands) hasbeen sustained.4. The allegation in the complaint that the successor-ship clause is violative of Section 8(e) of the Act has notbeen sustained.5. The allegation in the complaint that the Respondentengaged in unfair labor practices within the meaning ofSection 8(bX4)i) and (iiXA) of the Act has not beensustained.6. The allegation in the complaint that the Respondentengaged in picketing activity in violation of Section8(bX4Xi) and (iiXB) of the Act has not been sustained.[Recommended Order omitted from publication.]585